Citation Nr: 0707924	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  04-31 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial increased rating for fracture 
of the right fibula with surgical repair, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an initial compensable evaluation for left 
knee strain.

3.  Entitlement to service connection for lumbar and thoracic 
strain.

4.  Entitlement to service connection for left shoulder 
strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 2002 to June 
2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
left knee strain and fracture of the right fibula with 
surgical repair, and assigned a noncompensable and 10 percent 
rating respectively, effective June 6, 2003.  In the same 
rating decision, the RO denied service connection for left 
shoulder strain and thoracic and lumbar strain, claimed as 
upper, middle, and lower back condition.

The Board notes that in the veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in August 2004, the 
veteran indicated that he wanted to have a hearing at the RO.  
The RO scheduled a travel board hearing for the veteran to be 
held at the RO in August 2005.  The veteran did not appear 
for the hearing.  As of this date, no response has been 
received from the veteran; therefore, the Board finds that 
there is no hearing request pending at this time.  See 38 
C.F.R. § 20.702(e) (2006).


FINDINGS OF FACT

1.  The veteran's service-connected fracture of the right 
fibula with surgical repair is manifested by no more than 
moderate limitation of motion.  

2.  The competent and probative medical evidence of record 
demonstrates that the veteran's service-connected left knee 
disability is manifested by pain and limitation of flexion to 
100 degrees.

3.  Competent evidence of a nexus between the post service 
diagnoses of lumbar and thoracic strain and service is of 
record.

4.  Competent evidence of a nexus between the post service 
diagnosis of left shoulder strain and service is of record.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for fracture of the right fibula with surgical repair have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5271 (2006).

2.  The criteria for a separate 10 percent evaluation for 
left knee strain, based upon painful motion, have been met.  
38 U.S.C.A. §§ 1155; 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5260.

3.  Giving the benefit of the doubt to the veteran, lumbar 
and thoracic strain was incurred during his active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).

4.  Giving the benefit of the doubt to the veteran, left 
shoulder strain was incurred during his active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.

Given the favorable decision for the veteran's claims of 
service connection for lumbar and thoracic strain and left 
shoulder strain, as discussed below, the Board finds that any 
issue with regard to the timing or content of the VCAA notice 
provided to the veteran is moot or represents harmless error.  
As to additional notice regarding the effective date to be 
assigned, the RO will address this matter in effectuating the 
award.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In regards to the claims for increased ratings on appeal, it 
must be noted that these claims are downstream issues from 
the veteran's claims for entitlement to service connection 
for fracture of the right fibula with surgical repair and 
left knee strain.  The veteran filed claims for entitlement 
to service connection for fracture of the right fibula with 
surgical repair and left knee strain in June 2003, and the RO 
issued a VCAA letter in July 2003.  See 38 C.F.R. §§ 3.1, 
3.155 (2006).  The RO granted service connection for fracture 
of the right fibula with surgical repair and left knee 
strain, assigned a 10 percent and noncompensable rating 
respectively, effective June 2003.  The veteran has appealed 
the initial ratings assigned by the RO.  This is considered a 
"downstream" issue, as the veteran has raised a new issue 
(increased rating), following the grant of the benefits 
sought (service connection).  

In this type of circumstance, if the claimant has received a 
VCAA letter for the underlying claim and he raises a new 
issue following the issuance of the rating decision, here, a 
claim for an increased rating, the provisions of 38 U.S.C.A. 
§ 5104(b) and § 7105(d) require VA to issue a statement of 
the case if the disagreement is not resolved.  Id.  The RO 
issued a statement of the case in August 2004, wherein it 
referred again to the VCAA and provided the veteran with the 
criteria for higher evaluations for both disabilities.  Thus, 
the veteran was informed that the evidence needed to 
substantiate evaluations in excess of noncompensable and 10 
percent would be evidence showing that his symptomatology for 
the conditions satisfied the 10 percent and 20 percent 
evaluations.  Therefore, VA has met its duty to notify the 
veteran in connection with his claims for an increased 
rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 500-
01 (2006) (Court found that VA had fulfilled its duty to 
notify when RO, following the submission of notice of 
disagreement regarding effective date assigned for service 
connection claim, issued a statement of the case that 
addressed what was necessary to achieve an earlier effective 
date for the service-connected disability).

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The July 2003 letter stated that he would need to 
give VA enough information about the records so that it could 
obtain them for him.  Finally, in a March 2005 letter he was 
specifically told to submit any evidence in his possession 
that pertained to the claims.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has obtained the veteran's 
service medical records.  The veteran informed the RO in 
August 2003, that he had no additional medical records to 
submit.  The veteran was also provided a VA examination in 
connection with his claims.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Decision   

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2006).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran is contesting the disability evaluations that 
were assigned at the time service connection was granted for 
his disabilities.  This matter therefore is to be 
distinguished from one in which a claim for an increased 
rating of a disability has been filed after a grant of 
service connection.  The United States Court of Appeals for 
Veterans Claims has observed that in the latter instance, 
evidence of the present level of the disability is of primary 
concern, Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(citing Francisco v. Brown, 7 Vet. App. 55 (1994)), and that 
as to the original assignment of a disability evaluation, VA 
must address all evidence that was of record from the date 
the filing of the claim on which service connection was 
granted (or from other applicable effective date).  See 
Fenderson, 12 Vet. App. at 126-27.  Accordingly, the evidence 
pertaining to an original evaluation might require the 
issuance of separate, or "staged," evaluations of the 
disability based on the facts shown to exist during the 
separate periods of time.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Right Fibula Fracture

The veteran states that his fracture of the right fibula 
warrants a higher evaluation in excess of 10 percent.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2006).

In this case, the veteran is currently assigned a 10 percent 
disability evaluation for his right fibula fracture pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Under DC 5271, 
limited motion of the ankle warrants a 10 percent disability 
evaluation if moderate and a 20 percent evaluation if marked.  
The Board observes that the words "slight," "moderate," 
and "severe" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the degree that its decisions 
are "equitable and just."  See 38 C.F.R. § 4.6 (2006).  It 
should also be noted that use of descriptive terminology such 
as "mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2006).

The Board notes that normal ankle dorsiflexion is zero to 20 
degrees and normal plantar flexion is zero to 45 degrees.  
See 38 C.F.R. § 4.71a, Plate II (2006).

In August 2003, the veteran was afforded a VA examination.  
During the examination, the veteran explained to the examiner 
that he broke his right ankle during service, in July 2002, 
while parachuting.  Surgery had been performed at that time, 
but he still experienced constant pain in the right ankle, 
particularly with prolonged standing and walking.  The 
veteran stated that he could not do any running and also had 
swelling with any type of increased activity.  The veteran 
further indicated that he had had physical therapy for 
approximately four months, and currently had a prosthetic 
implant.  On examination, the veteran demonstrated 
dorsiflexion to 10 degrees and plantar flexion to 25 degrees.  
Range of motion on the right ankle was noted as being 
additionally limited by pain; however, the examiner observed 
that range of motion on the right ankle was not limited by 
fatigue, weakness, lack of endurance or incoordination.  No 
deformity or ankylosis was noted, and x-rays taken in 
conjunction with the VA examination revealed a healed 
undisplaced fracture of the distal fibula with internal 
fixation with a plate with the ankle mortise being intact.  
The examiner diagnosed the veteran with right ankle 
degenerative joint disease, status post fracture with 
surgery.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher evaluation for his right 
fibula fracture.  Given the medical evidence as stated above, 
the Board finds that the veteran has demonstrated no more 
than moderate limitation of motion of his right ankle.  
Specifically, the Board notes that at no time was his 
limitation of motion ever shown to be more than 50 percent of 
what is considered normal.  Therefore, an increase to a 20 
percent evaluation is not warranted under Diagnostic Code 
5271.  

The Board has evaluated the veteran's right ankle disability 
under all other potentially applicable diagnostic codes to 
determine whether he can be rated higher than 10 percent.  
Under the criteria of DC 5270, ankylosis of the ankle in 
plantar flexion, between 30 and 40 degrees, or in 
dorsiflexion, between zero and 10 degrees warrants a 30 
percent disability rating; and ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees or with abduction, adduction, 
inversion or eversion deformity warrants a 40 percent 
disability rating.  The Board notes that ankylosis is the 
immobility or consolidation of a joint.  Therefore, the 
veteran's disability does not warrant a higher rating under 
DC 5270 or Diagnostic 5272 because he has never demonstrated 
or been diagnosed with ankylosis of the ankle.  In addition, 
the veteran has never been diagnosed with malunion of the os 
calcis or astragalus and never underwent astragalectomy, 
thus, diagnostic codes 5273 and 5274 are not for application 
in this case.  Furthermore, in evaluating the veteran's right 
ankle disability under DC 5003, the Board notes the veteran's 
right ankle disability is currently rated based on moderate 
limitation of motion, which is considered 10 percent 
disabling.  Diagnostic Code 5003 does not assist the veteran 
in obtaining a higher disability evaluation.

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain. 38 C.F.R. § 4.40.  In this 
regard, the Board observes that the veteran has complained of 
pain on numerous occasions, but when viewed in conjunction 
with the medical evidence, his complaints do not tend to 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation  As noted above, at the August 2003 VA 
examination, the veteran's range of motion on the right ankle 
was noted as not being limited by fatigue, weakness, lack of 
endurance or incoordination.  The degree of limitation of 
motion is contemplated in the current rating.  Therefore, the 
Board finds that the holding in DeLuca and the provisions of 
38 C.F.R. §§ 4.40 and 4.45 do not provide a basis for a 
higher rating.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
the Board finds that, at no time since the filing of the 
veteran's claim for service connection, in June 2003, has his 
ankle condition been more disabling than as currently rated 
under this decision.

In summary, and for the reasons and bases set forth above, 
the Board finds the veteran is not entitled to an evaluation 
in excess of 10 percent for his service-connected right 
fibula fracture residuals, and the benefit-of-the-doubt rule 
is not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).



B.  Left Knee Strain

The veteran states that his left knee strain warrants a 
compensable evaluation.

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II 
(2006).  Under Diagnostic Code 5260, flexion of the leg 
limited to 60 degrees warrants a noncompensable evaluation; 
flexion limited to 45 degrees warrants a 10 percent 
evaluation; flexion limited to 30 degrees warrants a 20 
percent rating; and flexion limited to 15 degrees warrants a 
30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2006).

Under Diagnostic Code 5261, extension limited to 5 degrees 
warrants a noncompensable evaluation; extension limited to 10 
degrees warrants a 10 percent evaluation; extension limited 
to 15 degrees warrants a 20 percent evaluation; extension 
limited to 20 degrees warrants a 30 percent evaluation; 
extension limited to 30 degrees warrants a 40 percent 
evaluation; and extension limited to 45 degrees warrants a 50 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2006).

Under 38 C.F.R. § 4.59, it states that the intent of the 
Rating Schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It 
further states that it is the intent to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
evaluation for the joint.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's service-connected left knee strain is currently 
evaluated under Diagnostic Code 5260, which contemplates 
limitation of leg flexion.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  The current evaluation assigned by the RO to the 
service-connected disability is a noncompensable rating.

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports a grant of a 10 
percent evaluation for functional impairment due to painful 
motion of the left knee.  

The Board notes that limitation of motion and instability of 
the knee are two, separate disabilities.  A veteran can be 
rated separately under limitation of motion of the knee and 
instability.  See VAOGCPREC 23-97 (July 1, 1997) (when a 
claimant has arthritis and is rated under instability of the 
knee, those two disabilities may be rated separately under 38 
C.F.R. §§ 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic 
Code 5257); see also VAOPGCPREC 9-98 (August 14, 1998).  The 
Board notes that a veteran does not need to have arthritis or 
a compensable loss of range of motion in order to be granted 
a 10 percent evaluation.  DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.40, 4.45. 

In this case, the evidence establishes that the veteran's 
left knee has neither lateral instability nor subluxation.  
The August 2003 examiner stated that the left knee "appeared 
normal," and there was no mention that the ligaments were 
not intact or that the left knee was unstable; drawer and 
McMurray's tests were within normal limits.  Thus, the 
veteran would not warrant a separate evaluation for 
instability or subluxation of the knee under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  See VAOGCPREC 23-97 (July 1, 
1997); VAOPGCPREC 9-98 (August 14, 1998).  However, in the 
August 2003 VA examination report, the examiner noted that 
the veteran's range of motion of the left knee was limited by 
pain.  He indicated that the veteran had range of motion of 0 
to 100 degrees, with pain at 100 degrees.  The Board finds 
that such clinical findings establish that the veteran has 
functional impairment of the knee due to painful limited 
motion, and that the impairment warrants a 10 percent 
evaluation for that knee.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995); 38 C.F.R. §§ 4.40, 4.45.  However, the Board 
finds that an evaluation in excess of 10 percent for the left 
knee is not warranted based on either actual limitation of 
motion or the functional equivalent of limitation of motion 
due to less or more movement than normal, weakened movement, 
excess fatigability, incoordination, and pain on movement.  
The effects of pain reasonably shown to be due to the 
veteran's service-connected left knee disability are 
contemplated in the 10 percent rating assigned by the Board.  

It is noted that the Board also has considered the recent VA 
General Counsel Precedent Opinion, VAOPGCPREC 9-2004 
(September 17, 2004), where it was held that a claimant who 
had both limitation of flexion and limitation of extension of 
the same leg must be rated separately under Diagnostic Codes 
5260 and 5261 to be adequately compensated for functional 
loss associated with injury to the leg.  This holding does 
not seem to apply to the veteran's case because the veteran 
has not demonstrated a compensable rating under Diagnostic 
Code 5261 based on a strict adherence to the limitation of 
motion criteria.  During the August 2003 VA examination, the 
veteran demonstrated full extension in the left knee.  Thus, 
the veteran's limitation of extension does not warrant a 
compensable evaluation under Diagnostic Code 5261, and 
therefore, the veteran's service-connected left knee strain 
warrants no more than a 10 percent evaluation.  

The Board has also considered whether the veteran's service-
connected left knee disability may be rated under any other 
diagnostic codes related to the knee and leg.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Several of these 
diagnostic codes are simply not applicable to the veteran's 
service-connected disability.  It is neither contended nor 
shown that the veteran's service-connected disability 
involves ankylosis of the knee (Diagnostic Code 5256), 
dislocated semilunar cartilage (Diagnostic Code 5258), 
removal of semilunar cartilage (Diagnostic Code 5259), 
impairment of the tibia and fibula (Diagnostic Code 5262), or 
genu recurvatum (Diagnostic Code 5263).

In view of the Court's holding in Fenderson, the Board has 
considered whether the veteran was entitled to a "staged" 
rating for his service-connected disability, as the Court 
indicated can be done in this type of case.  Upon reviewing 
the longitudinal record in this case, the Board finds that, 
at no time since the filing of the veteran's claim for 
service connection, in June 2003, has his left knee condition 
been more disabling than as currently rated under this 
decision.

The veteran is competent to report his symptoms.  To the 
extent that he asserted that he warrants a compensable 
evaluation for his left knee, he is correct, and the Board 
has granted him a 10 percent evaluation based upon functional 
impairment of the knee due to painful motion.  To the extent 
that he claims to warrant an evaluation in excess of the 
current 10 percent evaluation, the preponderance of the 
evidence is against his claim for the reasons stated above, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.

C.  Lumbar and thoracic strain and left shoulder strain

Due to the similar medical history and evidence related to 
the remaining claims, as well as the similar disposition of 
the remaining issues, the Board will address them in a common 
discussion.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
2002).

The veteran asserts that service connection is warranted for 
his back and left shoulder conditions.  He states in his 
August 2004 personal statement that his back and left 
shoulder disabilities were caused by paratrooping with 35 to 
60 pounds of rucksack and gear during his active service.

In August 2003, the veteran was afforded a fee basis VA 
examination.  During the examination, the veteran explained 
that his back condition occurred in July 2002, and he has 
constant pain in his mid and lower back.  He indicated to the 
examiner that the pain is worsened with bending and prolonged 
standing and walking.  In regards to his left shoulder 
condition, the veteran informed the examiner that his left 
shoulder condition occurred in November 2002.  He stated that 
he has difficulty doing heavy lifting and reaching above his 
head with the left shoulder due to constant pain.  

On physical examination of the veteran, the examiner noted 
that the veteran exhibited full range of motion of the 
thoracic spine, no signs of radiculopathy or ankylosis, and 
range of motion was not limited by pain, fatigue, weakness, 
lack of endurance, or incoordiantion.  There was no 
ankylosis, radiation of pain, muscle spasm, or tenderness of 
the lumbar spine; however, range of motion was noted as being 
limited by pain.  The examiner diagnosed the veteran with 
lumbar strain.  X-rays revealed that the veteran exhibited no 
abnormality for the lumbosacral spine, but exhibited slight 
alteration of thoracic spine alignment, consistent with mild 
skeletal muscle spasm.  

Physical examination of the left shoulder revealed range of 
motion limited by pain.  No ankylosis was present, and the 
range of motion of the left shoulder was noted as not being 
limited by fatigue, weakness, lack or endurance, or 
incoordination.  The Board notes that August 2003 x-rays 
revealed no abnormality of the left shoulder; however, the 
examiner diagnosed the veteran with left shoulder strain.  

The Board has reviewed this case and finds that the evidence 
supports the grant of service connection for lumbar and 
thoracic strain and left shoulder strain.  The Board is 
certainly aware that there are no service medical records to 
substantiate the veteran's reported complaints of back and 
left shoulder pain during service.  However, the veteran is 
competent to report that he injured his back and left 
shoulder due to paratrooping, which is supported by the fact 
the veteran was awarded the parachutist badge.  Thus, the 
Board will concede such injury in service.  It must be noted 
that the veteran is not, on the other hand, competent to 
state that he sustained back and left shoulder strains in 
service, as that requires a medical opinion or requires 
objective medical evidence.  Regardless, there is no reason 
for the Board to question the veteran's credibility in this 
case, particularly when the August 2003 VA examination 
supports the finding that the veteran sustained strains to 
his back and left shoulder due to an injury or event in 
service.

Additionally, the diagnoses provided by the VA examiner in 
the August 2003 examination report essentially concedes the 
veteran's history of an injury in service, and the veteran 
currently has disabilities of the back and left shoulder as a 
result of some type of event or injury.  During the 
examination, the veteran provided a statement as to 
continuity of symptomatology, stating that his back and left 
shoulder condition began in July and November of 2002, which 
is during the veteran's period of active service.  Again, the 
Board finds that the veteran's statements are credible.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table) (Board must 
analyze the credibility and probative value of evidence).  

Furthermore, in this case, the veteran separated from service 
on June 5, 2003.  He filed his claims on June 23, 2003, 
within one month of discharge from service.  This lends 
credibility to his assertions.  Approximately two months 
later, during the August 2003 VA examination, the veteran was 
diagnosed with strains in those areas, which further lends 
credibility to the veteran's allegations of an injury in 
service.  The evidence of record is void of any intercurrent 
injury, and there is no evidence of record to suggest that an 
injury occurred between the veteran's discharge from service 
and the August 2003 VA examination.

Accordingly, resolving all reasonable doubt in favor of the 
veteran, the Board finds that service connection for lumbar 
and thoracic strain and left shoulder strain is warranted.

The Board notes the veteran's contentions that he should be 
afforded another VA examination because the August 2003 
examination was inadequate, it was too long ago to provide 
current information and the examiner did not review the 
entire claims folder.  With regard to the service connection 
issues, the allowances render the contentions moot.  With 
regard to the rating issues, the examiner reported all 
relevant findings necessary to rate the disabilities, there 
is no indication in the record that the disabilities have 
increased in severity since that examination, and pertinent 
information of the current level of disability did not 
require a review of the service medical records.  The veteran 
did not indicate that there were any relevant postservice 
records to obtain, and, in fact, he reported in August 2003 
that he had had no treatment since leaving service.  The 
Board finds that the August 2003 examination was adequate and 
that no further examination is required to resolve these 
claims.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
fracture of the right fibula with surgical repair is denied.

Entitlement to a 10 percent evaluation for left knee strain 
is granted, subject to the controlling regulations applicable 
to the payment of monetary benefits.

Entitlement to service connection for lumbar and thoracic 
strain is granted.

Entitlement to service connection for left shoulder strain is 
granted.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


